DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3-5 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3 and 11, prior art does not teach or fairly suggest a method for behavior cloned vehicle trajectory planning, in which generating the BEV grid comprises: computing an N x M x D-dimensional tensor, where each k dimension represents a category of an estimated state together with a respective estimated confidence value. Rather, the closest prior art of record, Wang "MCF3D Multi-Stage Complementary Fusion for Multi-Sensor 3D Object Detection" teaches generating the BEV grid by projecting 3D point clouds onto the 2D camera image. The voxelized point clouds are divided into five equal slices along the Z-axis to obtain the first five channels of the BEV map where each slice is encoded via the maximum height of the points in each grid cell. (x, y, z) are 3D point coordinates in the LIDAR coordinate system and (u,v) are the camera pixel coordinates corresponding to (x, y, z). A rotation matrix and translation vector are used to develop the BEV. Claims 4-5 depend from claim 3, and claims 12-13 depend from claim 11, and therefore they are objected to for the same reason as claim 3 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9-10, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ("MCF3D: Multi-Stage Complementary Fusion for Multi-Sensor 3D Object Detection") in view of Kuefler ("Imitating Driver Behavior with Generative Adversarial Networks").
Regarding claim 1, Wang teaches
A method for behavior cloned vehicle trajectory planning, the method comprising: 
perceiving vehicles proximate an ego vehicle in a driving environment, including a scalar confidence value of each perceived vehicle; 
generating a bird's-eye-view (BEV) grid showing the ego vehicle and each perceived vehicle based on each of the scalar confidence value; 
ignoring at least one of the perceived vehicles when the scalar confidence value of the at least one of the perceived vehicles is less than a predetermined value;  
See at least FIG. 1 and pg. 3 bottom left column where MCF3D is a multi-sensor 3D object detection method. MCF3D is an end-to-end learnable architecture consisting of a 3D region proposal subnet (3D RPN) and a second stage detector(s) subnet. First, 2D camera images and LIDAR point clouds collected from sensors of an ego vehicle are preprocessed and used as inputs, and a convolutional neural network (CNN) is applied to these to extract high-resolution maps. Second, 3D anchors are generated from bird’s eye view (BEV) and anchor-dependent features are fused to produce 3D non-oriented region proposals. Finally, the proposal-dependent features are fused and passed to the detection subnet for dimension refinement, orientation estimation, and category classification.
Further, see pg. 6 “3) 3D PROPOSAL GENERATION” where the classification branch predicts the “objectness” score, which is used to determine whether an anchor is an object or background. “During training, the 3D anchors and ground truth bounding boxes are projected onto the BEV to compute the 2D IoUs between these, which are employed to determine positive, negative, and ignored anchors for training. The IoU thresholds are set to different values depending on the object class.”
Also see at least pg. 8 “D. TRAINING DETAILS” where the MCF3D network is trained for both cars and pedestrian/cyclist. For the car class, an anchor/proposal is considered as positive if its maximum IoU is above 0.5/0.65, and is treated as negative if its maximum IoU is below 0.3/0.55. According to pg. 7, “3) CASCADE-ENHANCED DETECTOR” the aim of using IoU thresholds is to detect true positives while suppressing (preventing or ignoring) close false positives during object detection. As seen in FIG. 7 (pg. 10) and FIG. 9 (pg. 12), true positive detection boxes are in green, while false positive boxes are in red.

Wang teaches all of the elements of the current invention as stated above except
selecting an ego vehicle trajectory based on a cloned expert vehicle behavior policy according to remaining perceived vehicles.
Kuefler teaches it is known to provide the above elements. See at least pg. 2 “A. Behavioral Cloning” where a “policy parameterization is obtained by maximizing the likelihood of the actions taken in the training data.” Behavioral cloning has been used to “produce driving policies for simple behaviors such as car-following on freeways” (vehicle trajectory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wang to incorporate the teachings of Kuefler and provide the method of selecting an ego vehicle trajectory based on a cloned expert vehicle behavior policy according to remaining perceived vehicles. In doing so, “imitation learning (IL) approaches rely on data typically provided through human demonstration in order to learn a policy that behaves similarly to an expert” (pg. 1 “INTRODUCTION”). Also, “BC (behavioral cloning) works well for states adequately covered by the training data” (pg. 2 “A. Behavioral Cloning”)

Regarding claim 2, Wang in view of Kuefler teaches
The method of claim 1, in which perceiving comprises: 
detecting vehicle objects and non-vehicle objects proximate the ego vehicle, including 2D locations of the vehicle objects and the non-vehicle objects; and 
determining the scalar confidence value associated with each of the vehicle objects and the non-vehicle objects.
See at least Wang FIG. 1 and pg. 3 bottom left column where  2D images and LIDAR point clouds are used to detect vehicle and non-vehicle objects including 2D locations. Also see at least Wang pg. 8 “D. TRAINING DETAILS” where the MCF3D network is trained for both cars and pedestrian/cyclist. For the car class, an anchor/proposal is considered as positive if its maximum IoU is above 0.5/0.65, and is treated as negative if its maximum IoU is below 0.3/0.55. For the pedestrian and cyclist classes, an anchor/proposal is considered as positive if its maximum IoU is above 0.45/0.55, and as negative if its maximum IoU is below 0.3/0.45.

	Regarding claim 7, Wang in view of Kuefler teaches
	The method of claim 1, in which the ego vehicle is in a lane of a road and a phantom vehicle is detected at an upcoming intersection. See at least Wang FIG. 7 (pg. 10) where false positive “V6” is shown in (d) where, since the false positive box is classified “V” this stands for cars, indicating this is a false positive car (phantom vehicle).
	
	Regarding claim 9, Wang in view of Kuefler teaches
	A non-transitory computer-readable medium having program code recorded thereon for behavior cloned vehicle trajectory planning, the program code being executed by a processor and comprising: program code to perceive vehicles proximate an ego vehicle in a driving environment, including a scalar confidence value of each perceived vehicle; program code to generate a bird’s-eye-view (BEV) grid showing the ego vehicle and each perceived vehicle based on each of the scalar confidence value; program code to ignore at least one of the perceived vehicles when the scalar confidence value of the at least one of the perceived vehicles is less than a predetermined value; and program code to select an ego vehicle trajectory based on a cloned expert vehicle behavior policy according to remaining perceived vehicles. See at least preceding logic for claim 1.

	Regarding claim 10, Wang in view of Kuefler teaches
	The non-transitory computer-readable medium of claim 9, in which the program code to perceive comprises: program code to detect vehicle objects and non-vehicle objects proximate the ego vehicle, including 2D locations of the vehicle objects and the non-vehicle objects; and program code to determine the scalar confidence value associated with each of the vehicle objects and the non-vehicle objects. See at least preceding logic for claim 2.

	Regarding claim 15, Wang in view of Kuefler teaches
	The non-transitory computer-readable medium of claim 9, in which the ego vehicle is in a lane of a road and a phantom vehicle is detected at an upcoming intersection. See preceding logic for claim 7.

	Regarding claim 17, Wang in view of Kuefler teaches
	A system for behavior cloned vehicle trajectory planning, the system comprising: a vehicle perception module configured to perceive vehicles proximate an ego vehicle in a driving environment, including a scalar confidence value of each perceived vehicle; a semantic grid module configured to generate a bird's-eye-view (BEV) grid showing the ego vehicle and each perceived vehicle based on the scalar confidence value; a behavior cloning model configured to ignore at least one of the perceived vehicles when the scalar confidence value of the at least one of the perceived vehicles is less than a predetermined value; and a vehicle trajectory selection module configured to select an ego vehicle trajectory based on a cloned expert vehicle behavior policy according to remaining perceived vehicles. See preceding logic for claim 1.

	Regarding claim 18, Wang in view of Kuefler teaches
	The system of claim 17, in which the vehicle perception module is further configured to detect vehicle objects and non-vehicle objects proximate the ego vehicle, including 2D locations of the vehicle objects and the non-vehicle objects, and to determine the scalar confidence value associated with each of the vehicle objects and the non-vehicle objects. See preceding logic for claim 2.

Claim(s) 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kuefler as applied to claim 1 above, and further in view of Cui "Multimodal Trajectory Predictions for Autonomous Driving using Deep Convolutional Networks."

	Regarding claim 6, Wang in view of Kuefler teaches
	The method of claim 1, Wang in view of Kuefler teaches all of the elements of the current invention as stated above except in which selecting the ego vehicle trajectory comprises: feeding the BEV grid to a deep convolutional policy network; 
outputting, by the deep convolutional policy network, way-points along a future trajectory; and computing, by a reference tracking controller, control signals for steering and throttle of the ego vehicle.
	Cui teaches it is known to provide the above elements. See at least FIG. 2 (pg. 3) and pg. 3 “B. Modeling multimodal trajectories” where a BEV raster image encoding the actor’s map surrounding and neighboring actors (e.g., other vehicles and pedestrians) are input into a CNN. The CNN model is used to predict a multitude of possible future state sequences of both the ego vehicle and other vehicles and pedestrians. Also see pg. 4 “D. Lane-following multimodal predictions” where, assuming a knowledge of the possible lanes that can be followed and a lane-scoring system that filters unlikely lanes, another rasterization layer that encodes this information is added and the network is trained to output a lane-following trajectory. Cui does not explicitly teach a controller computing control signals for a steering and throttle of the ego vehicle. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a vehicle equipped with a controller capable of calculating a control signal for a steering and throttle of the ego vehicle. This is necessary in order for the ego vehicle of Cui to perform the lane-following trajectory.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wang in view of Kuefler to incorporate the teachings of Cui and provide the method in which selecting the ego vehicle trajectory comprises: feeding the BEV grid to a deep convolutional policy network; 
outputting, by the deep convolutional policy network, way-points along a future trajectory; and computing, by a reference tracking controller, control signals for steering and throttle of the ego vehicle. In doing so, this ensures safe and efficient operations by accounting for the uncertainty of traffic behavior and to “anticipate a multitude of possible behaviors of traffic actors in its surrounding.” (Abstract)
	Regarding claim 14, Wang and Kuefler in view of Cui teaches
	The non-transitory computer-readable medium of claim 9, in which the program code to select the ego vehicle trajectory comprises: program code to feed the BEV grid to a deep convolutional policy network; program code to output, by the deep convolutional policy network, way-points along a future trajectory; and program code to compute control signals for steering and throttle of the ego vehicle. See preceding logic for claim 6.

	Regarding claim 19, Wang in view of Kuefler and Cui teaches
	The system of claim 17, in which the vehicle trajectory selection module is further configured to feed the BEV grid to a deep convolutional policy network, to output, by the deep convolutional policy network, way-points along a future trajectory, and to compute control signals for steering and throttle of the ego vehicle. See preceding logic for claim 6.

Claim(s) 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kuefler as applied to claim 1 above, and further in view of Mandlekar (US 20220055689A1).
Regarding claim 8, Wang in view of Kuefler teaches
	The method of claim 1, Wang in view of Kuefler teaches all of the elements of the current invention as stated above except further comprising training the ego vehicle using behavior cloning with false-positives. 
	Mandlekar teaches it is known to provide the above elements. See at least [0070] where imitation learning guides policy, such as behavioral cloning, is used to collect data to train the system. Also see at least [0181] where the system is trained to make further decisions regarding whether object detections should be considered as true positive detections rather than false positive detections.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wang in view of Kuefler and provide the method further comprising training the ego vehicle using behavior cloning with false-positives. In doing so, the vehicle itself decides, in case of conflicting results, whether the object detection is a true positive or a false positive which is an improvement to convention ADAS because “conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver.” [0224]

	Regarding claim 16, Wang in view of Kuefler and Mandlekar teaches
	The non-transitory computer-readable medium of claim 9, further comprising program code to train the ego vehicle using behavior cloning with false- positives. See preceding logic for claim 8.

	Regarding claim 20, Wang in view of Kuefler and Mandlekar teaches
	The system of claim 17, in which the behavior cloning model is further configured to train the ego vehicle using behavior cloning with false-positives. See preceding logic for claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./8/23/22Examiner, Art Unit 3661                                                                                                                                                                                                        



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661